internal_revenue_service number release date index number ------------------------------- -------------------------- --------------------------------------- ------------------------- - department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc tege eb hw - plr-162641-03 date date legend the retiree committee the employer the buyer dear ------------------------------ --------------------------------------------------- ------------------------------------ --------------------------------- the employer_provided group_health_plan coverage to eligible retired employees this is in reply to the ruling_request dated date which you submitted as authorized representative of the retiree committee based on the information submitted we understand the relevant facts to be as follows and their family members and surviving spouses the employer was delinquent in required contributions to its defined benefit pension plans the defined benefit pension plans were terminated the employer filed voluntary petitions for bankruptcy and the pension_benefit_guaranty_corporation assumed responsibility for the employer’s defined benefit pension plans the bankruptcy court approved the sale of substantially_all of the employer’s assets to the buyer an unrelated third party the asset purchase agreement provides that the buyer does not have any obligation to provide continuation_coverage benefits under sec_4980b of the internal_revenue_code the code to qualified beneficiaries of the employer it is our understanding that the employer continued to employ and make group health coverage available to approximately ---- employees after the sale these employees are winding down the employer’s remaining affairs the employer intends to be dissolved after winding down all its affairs the nonunion retirees of the employer were represented in the bankruptcy action plr-162641-03 by the retiree committee the employer and the retiree committee negotiated an agreement relating to retiree health benefits which was approved by order of the bankruptcy court pursuant to the agreement and order the retiree health benefits were terminated for a period of three months after the termination the retirees were given the option to continue the same coverage but at their expense option a separate health care coverage option was also made available to these retirees option the coverage under option was not necessarily identical to the coverage in effect before the termination to the coverage made available to the wind-down employees or to coverage made available to employees of the buyer although the employer was the original sponsor of option and established a_trust to fund the benefits of option sponsorship of the trust providing option was transferred after the expiration of option to an association of retired employees who are beneficiaries under option the trust’s sole purpose is to provide the benefits of option to eligible retirees and their family members or surviving spouses the retiree committee wishes to know whether option is qualified_health_insurance for purposes of the health_coverage_tax_credit under sec_35 whether option can still be qualified_health_insurance if the trust providing option is sponsored by a separate employee_association and whether the fact that a retiree may elect option outside of the applicable cobra election_period will affect whether it is qualified_health_insurance individual for qualified_health_insurance during eligible coverage months for coverage of the individual and qualifying family members eligible individuals include those who both have attained age and are receiving benefits from the pension_benefit_guaranty_corporation insurance including coverage under a cobra_continuation_provision as defined in sec_9832 other than subsection f insofar as it relates to pediatric vaccines part of subtitle b of title i of the employee_retirement_income_security_act_of_1974 other than section or title xxii of the public health service act cobra_continuation_coverage available to qualified beneficiaries in connection with the occurrence of qualifying events a bankruptcy proceeding under title of the united_states_code with respect to an employer that but for the cobra_continuation_coverage required under sec_4980b results in a loss of coverage is one of the qualifying sec_35 defines ten categories of health coverage that are qualified health sec_9832 defines a cobra_continuation_provision as sec_4980b sec_4980b requires group_health_plans with some exceptions to make sec_35 provides a percent tax_credit for amounts paid_by an eligible sec_54_4980b-9 of the regulations provides rules under which a buyer of sec_54_4980b-7 of the miscellaneous excise_tax regulations sets forth the under q a-1 of sec_54_4980b-5 of the regulations the coverage that must be made plr-162641-03 events retired employees and their spouses dependent_children and surviving spouses can be qualified beneficiaries in connection with a qualifying_event that is the bankruptcy of the employer rules for how long a plan must make cobra_continuation_coverage available in connection with a qualifying_event that is the bankruptcy of the employer under q a- e of sec_54_4980b-7 a plan may be obligated to make cobra_continuation_coverage available to the retired employee until the retired employee’s death and in the case of any other qualified_beneficiary until the earlier of the qualified beneficiary’s death or the date that i sec_36 months after the retired employee’s death however under q a-1 of sec_54_4980b-7 the obligation to make cobra_continuation_coverage available can end on various earlier dates including the date that the employer ceases to provide a group_health_plan to any employee available to a qualified_beneficiary is the same coverage that is made available to similarly situated noncobra beneficiaries assets can succeed to the obligation to make cobra_continuation_coverage available to certain qualified beneficiaries of the seller this obligation will not be imposed on the buyer earlier than the date the seller ceases to provide any group_health_plan to any employee q a-1 of sec_54_4980b-6 of the regulations requires a group_health_plan subject_to cobra to allow a qualified_beneficiary to elect cobra_continuation_coverage within an election_period that cannot end earlier than days after the later of the date the qualified_beneficiary loses coverage on account of a qualifying_event or the date the qualified_beneficiary is notified of the right to elect cobra_continuation_coverage under q a-4 of sec_54_4980b-6 a qualified_beneficiary may until the end of the election_period revoke any waiver of cobra_continuation_coverage made during the election_period there is nothing in the facts to indicate that any of the exceptions to the cobra_continuation_coverage requirements of sec_4980b applies to any group_health_plan maintained by the employer for any relevant period described in this ruling the bankruptcy proceeding resulted in the termination of the group health coverage provided by the employer to its nonunion retirees thus the bankruptcy proceeding is a qualifying_event giving retired employees their spouses surviving spouses and dependent_children covered under the retiree plan immediately before the termination of its benefits the right to elect cobra_continuation_coverage the right can continue for the lifetime of the retiree and for other qualified beneficiaries until months after the death of the retiree although the right could end earlier upon the date the employer the obligation of the employer and the potential obligation of the buyer as in general it is inconsistent with the policies reflected in the rules of section plr-162641-03 ceases to provide a group_health_plan to any employee the obligation could have been thereafter imposed on the buyer successor employer under sec_4980b is to make available to the retired employees and other qualified beneficiaries the same coverage that is made available to similarly situated noncobra beneficiaries option clearly does not satisfy this standard coverage that does not satisfy the requirements of sec_4980b can nevertheless be considered coverage provided pursuant to sec_4980b if the coverage is made available solely to individuals to whom an obligation to make cobra_continuation_coverage available exists or is made available as an alternative to cobra_continuation_coverage or in settlement of an obligation to make cobra_continuation_coverage available under the facts described the employer’s making option available to retirees and their family members and surviving spouses was in settlement of the employer’s obligation and of any potential obligation of the buyer to make cobra_continuation_coverage available to them in addition the only individuals eligible to elect option are those to whom the employer owed the obligation of making cobra_continuation_coverage available 4980b to allow an effective waiver of an individual’s future rights as a potential qualified_beneficiary before a qualifying_event for that individual has occurred if such a waiver could be effective a plan could avoid any cobra_continuation_coverage obligation merely by requiring all enrolling participants to waive all cobra_continuation_coverage rights as a condition of enrollment the regulations acknowledge the right of a qualified_beneficiary to waive the right to cobra_continuation_coverage once a qualifying_event has occurred and the right to revoke that waiver before the end of the election_period although the regulations do not acknowledge the possibility of a waiver before the right to elect cobra_continuation_coverage arises we believe that in limited circumstances such a waiver can be effective if a waiver is entered into shortly before and in anticipation of a qualifying_event with the waiving party being fully informed of the right to cobra_continuation_coverage in connection with the anticipated qualifying_event then the waiver is not contrary to the policies reflected in sec_4980b in these limited circumstances in which an anticipatory waiver of cobra_continuation_coverage is not contrary to public policy the provisions in the regulations allowing revocation of the waiver until the end of the election_period apply thus although an individual may effectively waive some or all of the individual’s cobra_continuation_coverage rights shortly before the occurrence of the qualifying_event that gives rise to those rights under the code provisions and regulations relating to cobra_continuation_coverage the individual may revoke that waiver at any time before the end of the cobra election_period however the effect of other law such as law under title of the united_states_code may affect the individual’s right under the code to revoke the waiver retiree health coverage and the terms of option sec_1 and after the bankruptcy in the facts described the retiree committee negotiated the termination of plr-162641-03 proceeding commenced but before it had resulted in a loss of health coverage for the retirees and thus before a qualifying_event had occurred neither the terms of option because of its limited duration nor the terms of option because the coverage was not necessarily the same as that provided to similarly situated noncobra beneficiaries satisfies the requirements for cobra_continuation_coverage the agreement by the retiree committee to accept that coverage in lieu of the coverage required under sec_4980b was an effective waiver of the retirees’ cobra_continuation_coverage rights the code and the regulations alone would not have prevented an individual subject_to the agreement negotiated by the retiree committee from revoking that waiver at any time before the end of the cobra election_period however applicable law under title of the united_states_code may have prevented such a revocation from taking effect the lack of continuing sponsorship by the employer or by the buyer of the trust providing option does not necessarily defeat the characterization of option as being provided pursuant to the requirements of sec_4980b under these circumstances the employer intended to dissolve and wished to transfer assets to the buyer free of any cobra obligations it was not unreasonable for the retiree committee to have negotiated a settlement of their rights to cobra_continuation_coverage under which the source of the coverage would be a_trust unrelated to the buyer and under which sponsorship by the employer would be transferred to a party unrelated to any employer that might conceivably have an obligation to make cobra_continuation_coverage available to the retirees and other beneficiaries because there was a legitimate obligation to make cobra_continuation_coverage available and option appears to be a legitimate means for settling that legitimate obligation the lack of continuing sponsorship by an entity that has an obligation to make cobra_continuation_coverage available does not defeat the characterization of option as coverage provided pursuant to the requirements of sec_4980b coverage provided pursuant to the requirements of sec_4980b is coverage provided under a cobra_continuation_provision within the meaning of sec_9832 even if the coverage does not satisfy the requirements of sec_4980b such coverage is also qualified_health_insurance within the meaning of sec_35 the regulations prescribe a minimum period for allowing an individual to elect cobra_continuation_coverage a plan is free to allow qualified beneficiaries a longer period to elect cobra_continuation_coverage if it wishes to accordingly based on the information presented and representations made we rule as follows coverage under option while not satisfying the requirements of sec_4980b is qualified_health_insurance for purposes of sec_35 with respect to those individuals to whom the employer had the obligation to make cobra_continuation_coverage available under sec_4980b plr-162641-03 coverage under option will not cease being qualified_health_insurance under sec_35 merely because sponsorship of the trust providing option is transferred to an employee_association so long as the sole purpose of the trust remains the provision of health benefits to the employer’s retired employees and their family members and surviving spouses allowing retirees or surviving spouses to elect option beyond the end of the minimum period required under sec_4980b for allowing qualified beneficiaries to elect cobra_continuation_coverage will not affect whether option is qualified_health_insurance under sec_35 except as specifically ruled no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed about how the employee_retirement_income_security_act_of_1974 applies to the facts described in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities cc -----------------------------
